Title: To James Madison from Jonathan Williams, 6 May 1806 (Abstract)
From: Williams, Jonathan
To: Madison, James


                    § From Jonathan Williams. 6 May 1806, West Point. “Five Dollars ⅌ annum, to be remitted to Lieut Walker. K. Armistead, Treasurer of the Society at West-Point State of New York. is the Contribution established by Law, for Every Member of the U.S.M.P.S.—all Surplus Funds Will, at the End of Every Year, be a fund to be employed in premiums for Scientific improvement, as compensations for meritorious works of art.
                    It is expected that the remittance will be made on or before the 4th of July in every year.”
                